IN THE SUPREME COURT OF IOWA
                              No. 14–0944

                         Filed December 12, 2014


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

SETH EUGENE BALDWIN,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent committed numerous

violations of the rules of professional conduct and recommends

suspension. LICENSE SUSPENDED.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

complainant.



      Seth E. Baldwin, Shenandoah, pro se.
                                       2

ZAGER, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board charged

attorney Seth E. Baldwin with violations of numerous Iowa Rules of

Professional    Conduct   in   his   representation   of   Candace   Johnson

(Candace) in several matters. After a hearing, a division of the Grievance

Commission of the Supreme Court of Iowa found Baldwin violated a

number of our rules of professional conduct.                The commission

recommended we suspend Baldwin’s license indefinitely with no

possibility of reinstatement for at least six months. It also recommended

that we require him to retake and pass the Multistate Professional

Responsibility Exam as a condition of reinstatement, that we order him

to immediately return all records and files to Candace, and that we order

him to pay restitution for all attorney fees assessed against her in her

modification action. Upon our de novo review, we concur in most of the

findings of rule violations, but conclude that a three-month suspension

is appropriate.

      I. Background Facts and Proceedings.

      Baldwin was admitted to practice law in Iowa in 2006. From 2009

to 2012, Baldwin represented Candace in several matters that form the

basis of the Board’s complaint. These matters included: a dissolution of

marriage action between Candace and her former spouse, Randy

Johnson (Randy); a subsequent action to modify the decree; a domestic

abuse action; a criminal case; and briefly, two child-in-need-of-

assistance (CINA) cases concerning Candace and Randy’s minor children,

T.J. and A.J.

      Baldwin’s representation of Candace began in July 2009, when he

was hired to represent her in a dissolution of marriage action filed by

Randy. In July 2010, the district court entered a stipulated decree of
                                     3

dissolution of marriage. The decree provided, in part, that the parties

have joint legal custody, with shared physical care, of the minor children.

      Initially, the shared physical care arrangement worked well.

However, over time Candace grew concerned with Randy’s behavior,

which in her view became threatening towards her and the children. In

response to these concerns, on May 9, 2011, Candace filed a petition for

relief from domestic abuse against Randy in which she asserted that

Randy had been threatening her, the children, and her friends, and that

she was concerned for their safety. In her petition, Candace requested

the court order Randy to stay away from her home and work; order him

not to contact her by any means; and give her temporary primary care of

the children, with appropriate visitation for Randy. That same day, the

district court entered a temporary protective order in her favor, requiring

that Randy stay away from her, that he not try to contact her by any

means, and that she have custody of the children pursuant to the terms

established in the 2010 dissolution decree.       The order further set a

hearing for May 23, to decide if a final protective order should be entered.

      On May 10, Candace met with Baldwin to discuss the problems

she was having with the present shared physical care arrangement.

Baldwin suggested they seek to modify the 2010 dissolution decree and

seek primary physical care of the children. Candace expressed that her

ultimate goal was not to deprive Randy of the ability to spend time with

the children, but rather to stop his troubling behavior so that the shared

physical care arrangement could proceed amicably. Based on Baldwin’s

advice, Candace hired Baldwin to represent her in an action to modify

the 2010 dissolution decree, and she and Baldwin entered into a written

fee agreement concerning the matter.
                                   4

      The fee agreement provided that Baldwin would charge Candace a

flat fee of $2500 for the modification action. Under the agreement, the

first $1250 would be earned by Baldwin when Baldwin filed a petition or

answer in the matter. The remaining fee of $1250 would be earned upon

the entry of the final decree or order, or when the action was otherwise

completed or dismissed.     The agreement further provided that if the

action was substantially uncontested, the fee would be reduced to

$1500. Candace would be responsible for related expenses, and she was

to advance the sum of $250 to Baldwin for these potential future

expenses. Finally, the agreement provided that if Candace dismissed the

action before its completion, she would be charged at an hourly rate of

$150 for all services rendered.

      On May 16, rather than filing a petition for modification, Baldwin

filed an application for emergency temporary order in the district court,

asking that the court temporarily modify custody so that Candace would

have sole primary care of the minor children. That same day, the district

court scheduled a hearing on the application for May 23.

      On May 20, Baldwin entered his appearance in the domestic abuse

action.   Baldwin, believing the domestic abuse action to be directly

related to the modification action, performed this work under the

modification agreement. The two did not enter into a new fee agreement.

      That same day, counsel for Randy, Joseph Nugent, filed a motion

to dismiss the application for emergency temporary order. He asserted

that such an application was inappropriate and that the district court

was without authority to enter a temporary order modifying physical care

when neither party had yet filed a petition to modify the dissolution

decree.
                                              5

       On May 23, the day of the hearing on the application for

emergency temporary order, Nugent filed an amended motion to dismiss

the application.       Nugent reasserted his prior position on the dismissal

and asserted an additional ground for dismissal, namely that the

application failed to comply with Iowa Rule of Civil Procedure 1.413(3)1

because it did not contain an affidavit “of the person or persons knowing

the facts requisite to such relief.” Baldwin quickly filed an affidavit in

support of the application for emergency temporary order, wherein

Candace attested to the facts underlying the application.

       The hearing proceeded as scheduled. Despite the fact that neither

party had yet filed a petition to modify the dissolution decree—usually a

prerequisite to obtaining an emergency temporary custodial order—the

district court reached the merits on the assumption that one of the

parties would file a petition to modify soon thereafter. On the merits, the

court denied the application, noting, in reference to the pending domestic

abuse action, “this matter is probably more appropriately going to be

taken up on the permanent protective order issue.” 2

       Also on May 23, Nugent filed a petition to modify the 2010

dissolution decree.         In the petition, Nugent requested the court grant
Randy primary physical care of the minor children.                        On June 23,

Baldwin filed an answer to the petition to modify and additionally filed a




       1In   relevant part, Iowa Rule of Civil Procedure 1.413(3) provides:
       Any motion asserting facts as the basis of the order it seeks, and any
       pleading seeking interlocutory relief, shall contain or be accompanied by
       an affidavit of the person or persons knowing the facts requisite to such
       relief.
       2The hearing to determine whether a final protective order be entered, originally
also scheduled for May 23, had previously been rescheduled for a later date.
                                    6

cross-petition to modify the 2010 dissolution decree, requesting the court

grant Candace primary physical care of the minor children.

      On July 7, the district court filed its amended protective order in

the domestic abuse action. As part of its order, the court extended its

prior order requiring Randy to stay away from Candace and not try to

contact her by any means.     However, the district court continued the

shared physical care arrangement for the children pursuant to the 2010

dissolution decree.

      In early August, Candace was charged with possession of drug

paraphernalia, in violation of Iowa Code section 124.414.       See Iowa

Code § 124.414 (2011). Candace and Baldwin met to discuss the charge,

and Baldwin agreed to represent Candace.         The two entered into a

second fee agreement whereby Baldwin would charge Candace a flat fee

of $500.   Under the agreement, the first $250 would be earned by

Baldwin when Baldwin filed an appearance, or a written arraignment and

not guilty plea. The remaining $250 would be earned when the action

was completed or dismissed. The agreement also provided that Candace

would be responsible for all related expenses.

      On October 12, the Montgomery County Attorney filed two CINA

petitions concerning the minor children, T.J. and A.J. The petitions were

based on an assessment conducted by the Iowa Department of Human

Services (DHS) in which DHS alleged Candace was engaged in drug

dealing and drug use in her home while her children were present. The

petitions further alleged that T.J. and A.J. were likely to suffer mental

injury as a result of Candace’s conduct and that Candace had failed to

exercise a reasonable degree of care in supervising the children, making
                                              7

them    children       in   need    of   assistance      under      Iowa    Code        section

232.2(6)(c)(1) and (2). 3

       On October 27, the juvenile court held an adjudicatory hearing in

the CINA cases.         Baldwin briefly attended the hearing and offered two

affidavits in support of Candace, each claiming that she had not been in

possession of drug paraphernalia in August 2011 and that her children

were not children in need of assistance. Baldwin then told the juvenile

court he would not be representing Candace in the CINA proceedings,

which came as a surprise to Candace. Baldwin then left the hearing, and

the juvenile court appointed another attorney to represent Candace in

the CINA cases.

       As part of the modification proceedings, Baldwin wanted to learn

the identity of the person or persons who had alerted law enforcement

and DHS to suspected drug activity by Candace.                           On October 28,

Baldwin issued two subpoenas duces tecum, one to the sheriff and one

to DHS, each prepared under the dissolution of marriage caption and

case number. Each subpoena commanded the production of information

regarding the identity of and statements made by any and all informants

against Candace regarding allegations of any type of suspected

wrongdoing over the past five years.                    This information was to be



       3In   relevant part, Iowa Code section 232.2(6)(c)(1) and (2) provides:
                6. “Child in need of assistance” means an unmarried child:
                ....
               c. [W]ho has suffered or is imminently likely to suffer harmful effects as
       a result of . . .
                (1) Mental injury caused by the acts of the child’s parent . . . [or]
               (2) The failure of the child’s parent . . . to exercise a reasonable degree of
       care in supervising the child.
                                             8

produced by November 10.               Iowa Rule of Civil Procedure 1.305(13) 4

discusses service of process on a state agency, and Iowa Rule of Civil

Procedure 1.1701(3)(a) 5 discusses notice of service of process on

interested parties. Baldwin complied with neither of these rules as he

had the DHS subpoena served on an employee working in the local DHS

office, and he did not serve a notice of these subpoenas on either Randy

or Nugent.

      On November 8, the juvenile court filed an adjudicatory order in

the CINA cases. Based on a report that numerous drug paraphernalia

items had been confiscated from Candace’s residence, the juvenile court

concluded that T.J. and A.J. were children in need of assistance and

placed the children in the care, custody, and control of Randy, subject to

DHS supervision.         It also authorized Candace to visit the children as

arranged and approved by DHS.               The juvenile court further granted a

motion for concurrent jurisdiction previously filed by Randy, which

allowed the modification action to proceed. Also on this date, the district

court dismissed the paraphernalia charge against Candace, noting that



      4In   relevant part, Iowa Rule of Civil Procedure 1.305(13) provides:
      Original notices are “served” by delivering a copy to the proper person.
      Personal service may be made as follows:
               ....
             1.305(13) Upon a governmental board, commission or agency, by
      serving its presiding officer, clerk or secretary.
(Emphasis added.)
      5In   relevant part, Iowa Rule of Civil Procedure 1.1701(3)(a) provides:
      Any person who is at least 18 years old and not a party may serve a
      subpoena. . . . If the subpoena commands the production of documents,
      [or] electronically stored information . . . then before it is served, a notice
      must be served on each party.
(Emphasis added.)
                                            9

the State acknowledged the alleged paraphernalia may have belonged to

someone other than Candace.

      Based on the grant of concurrent jurisdiction, a scheduling

conference was held in the modification action on November 28. Baldwin

participated in this scheduling conference on behalf of Candace. At the

scheduling conference, the district court scheduled a two-day trial to

begin on May 3, 2012, and established April 26, 2012, as the deadline for

the parties to file their respective witness and exhibit lists.

      On December 8, the juvenile court held a dispositional hearing in

the CINA cases. On December 20, the juvenile court filed its order which

continued the CINA proceedings and the placement of T.J. and A.J. in

the care, custody, and control of Randy. The order also allowed Candace

to continue visiting the children as arranged and approved by DHS.

      By the middle of April, neither the sheriff nor DHS had complied

with the subpoenas duces tecum previously issued by Baldwin.

Therefore, on April 20, Baldwin filed two motions to compel compliance

with those subpoenas.            Neither motion was served on any party or

counsel, and neither motion contained certificates of service, despite the

requirements of Iowa Rule of Civil Procedure 1.442. 6 The district court

granted the motions to compel that same day, ex parte.

      6In   relevant part, Iowa Rule of Civil Procedure 1.442 provides:
               1.442(1) When service is required. Unless the court otherwise orders,
      . . . every written motion including one which may be heard ex parte . . . shall be
      served upon each of the parties. . . .
             1.442(2) How service is made. Service upon a party represented by an
      attorney shall be made upon the attorney unless service upon the party is
      ordered by the court . . .
               ....
             1.442(7) Certificate of service. All papers required or permitted to be
      served or filed shall include a certificate of service.
                                           10

      On April 26, Nugent filed a motion to quash the subpoenas duces

tecum previously issued to the sheriff and DHS.                Nugent alleged that

Baldwin had not complied with Iowa Rule of Civil Procedure 1.1701(3)(a),

which requires service of notice of these subpoenas on Nugent. Nugent

also filed a motion in limine to prevent the use of any documents or

presentation of any testimony regarding documents obtained through the

improperly issued subpoenas.

      On April 27, six days prior to the scheduled start of the

modification trial, and after the deadline to exchange witness and exhibit

lists, Candace met with Baldwin to prepare for trial and to deliver

documents to Baldwin. At this meeting, Baldwin and Candace discussed

the testimony and evidence to be presented at trial.               Baldwin assured

Candace that a number of experts would be testifying on her behalf.

      On April 30, DHS filed a motion resisting the motion to compel,

requesting the district court reconsider the April 20 order to compel, and

requesting that it quash the subpoena duces tecum. This motion alleged

that Baldwin had failed to have DHS properly served pursuant to Iowa

Rule of Civil Procedure 1.305(13). The motion further asserted that DHS

was prohibited from disclosing the information requested in the

subpoena duces tecum by Iowa Code section 232.71B(2), 7 which protects

informants in CINA cases. Finally, the motion alleged that the district




      7In   relevant part, Iowa Code § 232.71B(2) provides:
      The department, within five working days of commencing the
      assessment, shall provide written notification of the assessment to the
      child’s parents. . . . The parents shall be informed in a manner that
      protects the confidentiality rights of an individual who reported the child
      abuse or provided information as part of the assessment process.
(Emphasis added.)
                                   11

court had erroneously granted the motion to compel without providing

DHS an opportunity to be heard.

      On April 30, the district court held a hearing on the various

motions regarding the improperly issued subpoenas.        On May 1, the

district court filed its order granting the various motions. In its order,

the court found that neither Randy nor Nugent received a service copy of

the subpoenas issued to the sheriff or DHS. The court also found that

service of the subpoena on a DHS employee working in the local DHS

office was not proper service pursuant to rule 1.305(13) and that the

subpoena served on DHS sought information which DHS is prohibited

from releasing under Iowa Code section 232.71B(2).       Accordingly, the

district court vacated its April 20 order, quashed the subpoenas issued

to the sheriff and DHS, granted Nugent’s motion in limine, and awarded

Randy attorney fees for his motion to quash subpoena, which totaled

$1260.40.

      On May 2, Baldwin prepared witness and exhibit lists for the

modification trial, which he purportedly faxed to Nugent that same day.

On May 3, the day of the modification trial, Nugent advised the district

court that he had not received Baldwin’s witness or exhibit lists.

Accordingly, Nugent filed a motion in limine to prevent Candace from

presenting any documents or witness testimony due to the failure to

comply with the April 26 disclosure deadline. Baldwin told the court that

he had sent these lists to Nugent, but failed to bring them with him to

court. After hearing arguments of counsel, the district court found that

Candace had failed to timely provide her witness or exhibit lists.    The

court gave Candace the option of either having the motion in limine

granted and proceeding to trial as scheduled, or having the trial

continued with the court ordering her to pay all of Randy’s costs and
                                     12

attorney fees.   Candace chose to have the trial continued.     The court

rescheduled the trial for August 16, ordered Candace to pay Randy’s

attorney fees and expenses totaling $1874.90, and ordered Candace to

have her witness and exhibit lists submitted by May 9.

      Sometime between May 4 and May 7, Candace decided to

discharge Baldwin as her attorney and stopped payment on a check she

had written to Baldwin on May 2. In this time period, Candace spoke

with Baldwin and told him that she would be discharging him and that

she had stopped payment on the May 2 check. The check did not clear

her account.

      On May 7, Baldwin filed the witness and exhibit lists in the

modification action. Candace was not pleased with the witnesses on the

list and believed there were at least five witnesses who were more critical

to her case.     Candace further believed that Baldwin had omitted

persuasive exhibits from the list.

      Between the end of May and early June, Candace hired attorney

Larry Melcher to represent her in the modification action, and on June 4,

Melcher filed his appearance on her behalf.        On June 11, Baldwin

withdrew from representation in the modification action.

      At that time, Baldwin believed that Candace owed him additional

fees for services he had performed in her modification action.          He

asserted a retaining lien against her files and records and refused to

relinquish them to her despite requests from both Candace and Melcher

that he do so. On June 20, Baldwin wrote to Candace regarding her May

2 check. In his letter, Baldwin asserted Candace still owned him $1550

($1540, plus $10 for service costs) in attorney fees. He also advised her

that her failure to pay him constituted a willful theft of services under

Iowa law, and that if Candace did not pay within ten days of her receipt
                                       13

of the letter, the matter would be forwarded to the Page County

Magistrate for further action.

      On July 5, Melcher responded to Baldwin and demanded that

Baldwin return the files and records to Candace and deliver an itemized

billing statement to his office within 10 days.           On July 6, Baldwin

responded to Melcher and reasserted his position that the failure to pay

amounted to criminal conduct and promised to provide Candace with an

itemized bill. Baldwin never returned the files or records, nor did he ever

provide Candace or Melcher with an itemized billing statement.

      While the dispute regarding the file and fees was occurring, the

juvenile court held a review hearing regarding the minor children. On

June 28, the juvenile court entered an order which continued the CINA

proceedings.    Significantly, the juvenile court returned custody of the

children   to   the   parents    on   their   original   shared   physical   care

arrangement.     In a second significant development, the juvenile court

revoked concurrent jurisdiction in the district court.

      On July 11, Nugent filed a motion in the modification action asking

that the district court vacate the order to revoke concurrent jurisdiction.

The district court denied that motion and stayed the modification action.

By October, both Randy and Candace had filed dismissals of their

respective petitions to modify the dissolution decree. Also in October, the

juvenile court closed the CINA cases, noting that the permanency goal of

shared physical care had been achieved.

      In addition to the substantive matters set forth above, this case

also involves both Baldwin’s management of his trust account and his

protection of Candace’s interests. As noted above, the record established

that Baldwin and Candace entered into two fee agreements. Under each

agreement, a portion of Baldwin’s fee would be earned when certain
                                    14

milestones were achieved.     Because the details regarding payments,

withdrawals, and the earning of the fees are intertwined with the

respective legal arguments, we will elaborate on these facts later within

our analysis section.    However, several general observations can be

made: first, Baldwin always deposited all funds received from Candace

into the trust account; second, when Baldwin withdrew fees from the

trust account, he never provided Candace with a contemporaneous

written notice of such withdrawals, or a contemporaneous written

accounting.   The record reflects that this occurred on seven separate

occasions.

      On these facts, the Board filed a complaint against Baldwin which

alleged numerous violations of our Iowa Rules of Professional Conduct

and numerous violations of our Iowa Court Rules.      Of note, Baldwin’s

deadline to file an answer with the Board regarding the complaint was

January 20, 2014. On January 24, four days after the deadline, Baldwin

filed an application for an extension to file his answer. His answer was

ultimately filed on February 13.

      In March 2014, an evidentiary hearing was held before the

commission. After the hearing, the commission found Baldwin violated

all of the rules alleged by the Board and recommended, among other

things, that we suspend Baldwin’s license indefinitely with no possibility

of reinstatement for at least six months.

      II. Standard of Review.

      Our review of attorney disciplinary proceedings is de novo. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Conroy, 845 N.W.2d 59, 63 (Iowa

2014).   The Board must prove attorney misconduct by a convincing

preponderance of the evidence, a burden greater than a preponderance of

the evidence but less than proof beyond a reasonable doubt.          Iowa
                                     15

Supreme Ct. Att’y Disciplinary Bd. v. Thomas, 844 N.W.2d 111, 113 (Iowa

2014).     We give the commission’s findings and recommendations

respectful consideration, but we are not bound by them. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Ricklefs, 844 N.W.2d 689, 696 (Iowa 2014).

“We deem factual matters admitted by an attorney in an answer as

established, regardless of the evidence in the record.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Stowe, 830 N.W.2d 737, 739 (Iowa 2013). “Upon

proof of misconduct, we may impose a greater or lesser sanction than the

sanction recommended by the commission.”             Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 764 (Iowa 2010).

        III. Review of Alleged Ethical Violations.

        As part of its amended complaint, the Board has alleged numerous

violations of the Iowa Rules of Professional Conduct and the Iowa Court

Rules. We turn now to consider the alleged individual rule violations.

        A. Competence and Diligence. Rule 32:1.1 provides: “A lawyer

shall    provide   competent   representation   to   a   client.   Competent

representation requires the legal knowledge, skill, thoroughness, and

preparation reasonably necessary for the representation.” Iowa R. Prof’l

Conduct 32:1.1.

        “To establish an attorney has violated rule 32:1.1, the
        [B]oard must prove the attorney did not possess the requisite
        legal knowledge and skill to handle the case or that the
        attorney did not make a competent analysis of the factual
        and legal elements of the matter.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kennedy, 837 N.W.2d 659, 668

(Iowa 2013) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Thomas,

794 N.W.2d 290, 293 n.2 (Iowa 2011)).

        In assessing competency violations, we distinguish between

instances in which the record establishes only neglect and instances in
                                    16

which the record demonstrates a “substantive lack of competence on a

factual or legal element.” Id.; see also Conroy, 845 N.W.2d at 64 (“In . . .

Kennedy, we were careful to point out that mere neglect of client matters

does not establish a lack of competence.”).       However, we have also

recognized that “ ‘[c]ompetent handling of a particular matter includes

. . . use of methods and procedures meeting the standards of competent

practitioners.’ ” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Tompkins, 733
N.W.2d 661, 668 (Iowa 2007) (alteration in original) (quoting Iowa R.

Prof’l Conduct 32:1.1 cmt. 5).

      Turning to the facts of this case, the Board first asserts that

Baldwin’s approach of seeking an emergency temporary order in order to

facilitate a change in physical care amounted to incompetence because it

was unlikely to succeed. The commission rejected this argument, and we

agree with the commission that Baldwin’s decision to seek a temporary

change in physical care by this method does not rise to the level of

incompetence.

      Instead of immediately filing a modification petition, Baldwin filed

an application for emergency temporary order in the district court. We

have previously recognized that a district court has the authority to enter

temporary reassignment of custodial responsibilities upon a proper

showing of necessity. See In re Marriage of Grantham, 698 N.W.2d 140,

146 (Iowa 2005) (holding that district court did not act outside of its

authority in granting a temporary change in custody where father’s

“military service necessitated that a temporary reassignment of custodial

responsibilities be made without delay”). Here, Candace was concerned

that Randy’s behavior posed an immediate threat to her and her

children. Baldwin sought to remedy that situation by making application

for an emergency temporary order.        We do not conclude that simply
                                     17

because this avenue was unlikely to succeed that this demonstrates

Baldwin did not possess the requisite legal knowledge and skill to handle

the case, or that he did not make a competent analysis of the factual and

legal elements of the matter.

      While the commission concluded that this did not rise to the level

of incompetence, the commission concluded that Baldwin’s repeated

failure to comply with our rules of civil procedure and a court ordered

deadline did. While a conclusion on this basis is a close one, we disagree

with the commission on this point.

      The record established by a convincing preponderance of the

evidence that Baldwin failed to comply with a number of our rules of civil

procedure and a court ordered deadline in his representation of Candace.

First, in seeking an emergency temporary order, Baldwin failed to comply

with rule 1.413(3) by failing to attach an affidavit as required. See Iowa

R. Civ. P. 1.413(3).   Second, Baldwin improperly served a subpoena

duces tecum on DHS by serving it on a DHS employee working in the

local DHS office, as opposed to a “presiding officer, clerk or secretary” as

required by rule 1.305(13).     Id. r. 1.305(13).   Moreover, the subpoena

duces tecum Baldwin served on DHS sought information protected by

statute. See Iowa Code § 232.71B(2). Third, Baldwin failed to provide

notice of service of these subpoenas to Randy or Nugent, despite the

clear requirement of rule 1.1701(3)(a). See Iowa R. Civ. P. 1.1701(3)(a).

Fourth, despite the host of deficiencies surrounding the issuance of these

subpoenas, Baldwin then sought to compel compliance with them by

filing motions to compel and in so doing failed to serve these motions on

Randy or Nugent. See id. r. 1.442(1)–(2). He also failed to attach the

requisite accompanying certificates of service to these motions. See id. r.
                                       18

1.442(7). Finally, Baldwin failed to file the witness and exhibit lists by

the April 26 deadline, resulting in the delay of the modification trial.

      While this myriad of procedural violations is certainly inexcusable,

we do not think it shows that Baldwin lacked the skill and knowledge to

handle the case.    Rather, these failures speak more to his pattern of

neglect in his representation of Candace than to his substantive lack of

competence on a factual or legal element. Accordingly, we conclude that

Baldwin did not violate rule 32:1.1.

      Closely related, rule 32:1.3 provides: “A lawyer shall act with

reasonable diligence and promptness in representing a client.” Iowa R.

Prof’l Conduct 32:1.3.       “A violation of this rule arises not from

inadvertent acts or omissions or from missing a single deadline, but from

consistently failing to perform functions required of an attorney or from

repeatedly missing deadlines.” Conroy, 845 N.W.2d at 64; see also Iowa

Supreme Ct. Att’y Disciplinary Bd. v. McCarthy, 814 N.W.2d 596, 605–06

(Iowa 2012) (finding rule 32:1.3 violation where attorney failed to timely

file numerous petitions and interrogatory answers, failed to comply with

an order “directing him to cure deficient filings,” and “failed to appear at

a pretrial conference and a hearing”); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Humphrey, 812 N.W.2d 659, 662–65 (Iowa 2012) (finding rule

32:1.3 violation where “only action [attorney] took to represent his clients

was to send two letters to [a] claim adjuster” and where he failed to

respond to repeated calls, text messages, and letters from his clients).

      As set forth above, our de novo review of the record confirms that

Baldwin consistently failed to diligently represent Candace in matters

involving custody of the minor children. With respect to the application

for emergency temporary order, Baldwin failed to attach an affidavit in

support of the facts underlying the application as required by the rules of
                                     19

civil procedure. After the CINA cases were commenced, Baldwin did not

enter an appearance on behalf of Candace and failed to represent her in

critical juvenile court proceedings involving the temporary physical

placement of her children. While Baldwin submitted two affidavits at the

initial CINA hearing, he then told the juvenile court he would not be

representing Candace and left the proceeding, which came as a surprise

to Candace. As a result, the children were placed in Randy’s care.

      In the modification action, Baldwin neglected to properly serve the

subpoenas deuces tecum on the sheriff or DHS, and neglected to provide

proper notices to Randy or Nugent regarding the subpoenas.          Baldwin

then neglected to follow up on these subpoenas until two weeks before

trial, after no documents had been forthcoming for many months. When

he finally did follow up by filing two motions to compel, he failed to serve

the motions on Randy or Nugent and failed to attach the requisite

certificates of service to the motions.     Even had the subpoenas been

properly issued, Baldwin’s delayed pursuit of any responses and his

subsequent failure to comply with the rules of civil procedure rendered

him   unable   to   cure   the   improper   service   and   defective   notice

surrounding the subpoenas in time to obtain information relevant to the

modification action.   This clearly impaired his ability to meaningfully

prepare for trial and resulted in the imposition of attorney fees against

Candace, totaling $1260.40.

      As a final act demonstrating a lack of diligence, Baldwin failed to

meet the witness and exhibit list deadline set many months before. In

fact, it is questionable whether Baldwin ever provided a witness or

exhibit list to Nugent, even on the morning of the original modification

trial. This dilatory conduct resulted in the continuance of the trial and
                                           20

lead to a further assessment of attorney fees against Candace, this time

totaling $1874.90.

      Given this compilation of conduct, we find that Baldwin failed to

act with reasonable diligence in his representation of Candace in

violation of rule 32:1.3.

      B. Retaining Lien. In relevant part, rule 32:1.15(d) provides:

      Except as stated in this rule or otherwise permitted by law or
      by agreement with the client, a lawyer shall promptly deliver
      to the client or third person any funds or other property that
      the client or third person is entitled to receive and, upon
      request by the client or third person, shall promptly render a
      full accounting regarding such property.

Iowa R. Prof’l Conduct 32:1.15(d).

      Rule 32:1.16(d) provides:

      Upon termination of representation, a lawyer shall take steps
      to the extent reasonably practicable to protect a client’s
      interests, such as giving reasonable notice to the client,
      allowing time for employment of other counsel, surrendering
      papers and property to which the client is entitled, and
      refunding any advance payment of fee or expense that has
      not been earned or incurred. The lawyer may retain papers
      relating to the client to the extent permitted by law.

Id. r. 32:1.16(d).

      The Board alleged that Baldwin violated these rules by failing to
return      Candace’s     files   and    records     after    she    terminated   his

representation. Baldwin argues that he had a valid retaining lien against

the files and records pursuant to Iowa Code section 602.10116.8


      8In   relevant part, Iowa Code section 602.10116 provides:
               An attorney has a lien for a general balance of compensation
      upon:
             1. Any papers belonging to a client which have come into the
      attorney’s hands in the course of professional employment.

               2. Money in the attorney’s hands belonging to a client.
                                          21

According to Baldwin, he was justified in refusing to relinquish the files

and records because Candace owed him fees for services rendered in his

representation of her.

       The Board’s argument in response to Baldwin is twofold. First, the

Board argues that at the time Baldwin asserted his retaining lien on the

files and records he had no claim to any additional fees owed him by

Candace, such that he could assert a valid retaining lien against her files

and records.        Second, the Board argues that, regardless of whether

Candace        owed    Baldwin     money       for   services   rendered,   Baldwin

subsequently failed to take action to properly preserve his lien by failing

to comply with Iowa Code section 602.10118. 9

       Thus, we must first determine whether Candace owed Baldwin for

legal services at the time she terminated his representation. And second,

if she did, whether Baldwin failed to take proper action to preserve his

lien after Candace demanded an accounting.                  Because we find that

Candace did not owe Baldwin for legal services at the time she

terminated his representation, we need not address the Board’s

alternative argument that Baldwin failed to preserve his lien after

Candace demanded he provide an accounting. 10
       Baldwin entered into two agreements with Candace: the first, for

his representation of her in the modification action; the second, for his

representation of her in the criminal case.             Based on the record, it is


       9Iowa   Code section 602.10118 provides:
              Such lien will be released, unless the attorney, within ten days
       after demand therefor, files with the clerk a full and complete bill of
       particulars of the services and amount claimed for each item, or written
       contract with the party for whom the services were rendered.
       10Therecord discloses that Baldwin never provided the accounting requested by
Candace or her new attorney.
                                     22

clear there is no fee dispute surrounding the criminal case. We thus look

to the fee agreement covering the modification action, and the

corresponding payments and fees earned.

        Under the terms of the modification agreement, Baldwin charged

Candace a flat fee of $2500. The contract established two milestones. At

each milestone, Baldwin would be deemed to have earned a portion of his

fee. The first $1250 would be earned by Baldwin when he filed a petition

or answer in the matter. The remaining $1250 would be earned upon

the entry of the final decree or order, or when the action was otherwise

completed or dismissed.      Candace was also required to pay related

expenses, and the agreement further provided that if Candace dismissed

the action before its completion, she would be charged at an hourly rate

of $150 for all services rendered.

        The record established that on May 10, 2011, when the two first

met to discuss the modification action, Candace paid Baldwin $500

towards this flat fee. On June 22, Baldwin withdrew that $500 from the

trust account for services rendered and subsequently filed an answer

and cross-petition. At that time, pursuant to the terms of the agreement,

Baldwin had earned $1250.        However, the account was deficient by

$750.

        Thereafter, on June 28, Baldwin transferred $10 of excess funds

that Candace had paid him in an unrelated guardianship matter to the

trust account for her modification action.   On July 22, Candace paid

Baldwin $750 for fees in the modification action. Thus, at that time the

trust account balance was $760, $750 of which Baldwin had earned and

not yet withdrawn.    On July 27, Baldwin withdrew $760 in fees—$10

more than he had earned at that time.
                                  23

      On December 12, Candace paid Baldwin an additional $250 for the

modification action.   The account balance was now at $250—none of

which Baldwin had yet earned—and $990 short of the total remaining

$1240 fee then still owed.   On March 7, 2012, Baldwin withdrew $42

from the trust account for subpoena related expenses. This was a proper

withdrawal as under the contract Candace was responsible for expenses.

The account was then $1032 short in future fees and had a balance of

$208, none of which Baldwin had earned.         On April 26, Baldwin

withdrew the remaining $208 from the trust account, making no claim

that this was an expense-related withdrawal.     At that time, no final

decree or order had been entered, and the action had not otherwise been

completed or dismissed.   Thus, Baldwin had not yet earned this $208

under the agreement.    At that time, Candace owed Baldwin $1032 in

future fees, assuming Baldwin completed his work under the agreement.

      On May 2, Baldwin asked that Candace pay him $1540. Baldwin

testified at the hearing before the commission that this amount was

overstated by approximately $500 due to an accounting error and that

Candace actually owed him $1042 in fees at that time. At the time of the

hearing, Baldwin’s assessment that Candace owed him $1042 was

premised on his understanding that the previous $10 transfer of excess

funds from the unrelated guardianship matter was a “gift” from Candace.

Yet, the record revealed that Candace was not even aware of this

transfer. Thus, at the time Baldwin asked Candace to pay him $1540,

Candace only owed Baldwin $1032 under the agreement. Baldwin had

not yet earned the final $1250 under the agreement.          Thereafter,

Candace discharged Baldwin as her attorney.

      Baldwin argues that he had earned more than $1250 in fees at the

time Candace terminated his representation and therefore had more than
                                    24

earned the $218 in excess funds taken from the trust account. Baldwin

now asks that he be allowed to be paid on an hourly basis for the

services he provided Candace between the time he filed her answer and

cross-petition, and the time she terminated him. However, Baldwin has

never provided any time records or an itemized statement in support of

this claim, either to Candace or as part of these proceedings. This claim

is without merit.

      After Baldwin was terminated, he did not have a valid claim to any

additional fees and therefore could not properly assert a valid retaining

lien against Candace’s files and records under Iowa Code section

602.10116. Without a valid lien, Baldwin improperly held her files and

records for a period of several months despite repeated requests from

Candace and counsel that he return them to her possession. Baldwin

withheld the files and records while fully aware that the trial, delayed as

a result of his own conduct, was quickly approaching.        We find that

Baldwin’s failure to promptly return the files and records to Candace

violated rule 32:1.15(d). See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Earley (Earley II), 774 N.W.2d 301, 307 (Iowa 2009) (finding rule

32:1.15(d) violation where attorney refused to return client files upon

request). We also find that this conduct violated rule 32:1.16(d). The

record shows by a convincing preponderance of the evidence that with or

without a valid retaining lien, Baldwin failed to take reasonable steps to

protect Candace and her interests by surrendering her files and records

to assist her new counsel in preparing for her upcoming trial. See Iowa

R. Prof’l Conduct 32:1.16(d).

      Additionally, we find that Baldwin violated these same rules by

withdrawing funds he had not yet earned from the trust account and

failing to subsequently return these funds to Candace.          See Iowa
                                         25

Supreme Ct. Att’y Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 586–87

(Iowa 2011) (finding rule 32:1.15(d) and 32:1.16(d) violations where

attorney failed to return unearned retainer).               Baldwin has not yet

returned these funds to Candace, and they remain her property. 11 Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Apland, 577 N.W.2d 50, 55

(Iowa 1998) (holding flat fees are nothing more than an advance fee

payment and that these “[f]unds remain the property of the client until

the attorney earns them”). While Baldwin now attempts to justify these

fees, he has never accounted for them.              In addition, Baldwin further

violated rule 32:1.15(d) after his representation of Candace ended by

failing to provide her with an itemized bill, or any sort of accounting,

despite repeated requests that he do so.

       C. Mishandling of Client Funds. The Board alleges that Baldwin

violated rules 32:1.15(c) and (f) and Iowa Court Rules 45.7(3), 45.7(4)

and 45.10(3). We address these alleged rule violations together because

they all apply to the handling of client funds.

       In relevant part, rule 32:1.15 provides:

              (c) A lawyer shall deposit into a client trust account
       legal fees and expenses that have been paid in advance, to
       be withdrawn by the lawyer only as fees are earned or
       expenses incurred.
              ....

       11Although we find Baldwin has not yet returned these funds to Candace, we do
not find this conduct amounts to misappropriation. Here, the record establishes that
Baldwin had a colorable future claim to these funds. Compare Iowa Supreme Ct. Att’y
Disciplinary Bd. v. Adams, 809 N.W.2d 543, 545–46 (Iowa 2012) (finding
misappropriation where attorney took client funds to which he had no colorable future
claim and used the money for his own purposes), with Parrish, 801 N.W.2d at 586–88
(finding no misappropriation under advanced fee agreements despite attorney’s failure
to return unearned client funds upon termination of representation). Rather, the record
established that at the time Baldwin overdrew the trust account, he could have
reasonably expected to represent Candace to the conclusion of the modification action
and thereby earn those fees under the agreement.
                                     26

           (f) All client trust accounts shall be governed by
      chapter 45 of the Iowa Court Rules.
Iowa R. Prof’l Conduct 32:1.15(c), (f).

      As it relates to the alleged violation of Iowa Court Rules, we have

previously explained,

      Iowa Court Rules 45.1, 45.2(2), 45.3, 45.4, and 45.7
      generally set forth the details a lawyer needs to know and
      follow when administering his or her trust accounts. These
      rules generally require a lawyer to place client funds into a
      separate subaccount, withdraw payment from the trust
      account only once the fee is earned, notify the client when
      the attorney anticipates making a fee withdrawal, and
      provide the client a complete accounting of any such
      withdrawal. The attorney must also transmit the notice of
      such withdrawal and accounting no later than the date of
      withdrawal.

Parrish, 801 N.W.2d at 586; see also Iowa Ct. R. 45.10 (governing flat fee

agreements).    From our de novo review of the record, we find that

Baldwin has violated several ethical rules governing the management of

client trust accounts.

      First, we find that Baldwin violated rules 32:1.15(c) and (f), and

rules 45.7(3) and 45.10(3) by withdrawing funds from the trust account

before these fees were earned.            Iowa R. Prof’l Conduct 32:1.15(c)

(withdrawing fees only as earned); Iowa R. Prof’l Conduct 32:1.15(f)

(incorporating chapter 45 of the Iowa Court Rules); Iowa Ct. R. 45.7(3)

(withdrawing fees only as earned); Iowa Ct. R. 45.10(3) (same). In the

criminal case, the record established that Baldwin prematurely withdrew

funds from the trust account that he had not yet earned when he took

the final fee before the criminal case was dismissed.      Similarly, in the

modification action, Baldwin withdrew $218 in fees from the trust

account that he had not yet earned. Thus, Baldwin violated these rules.
                                           27

       Second, we find that Baldwin violated rules 32:1.15(f) and 45.7(4),

which require attorneys to notify their clients in writing and provide a

contemporaneous accounting when the attorney withdraws fees from the

trust account. Iowa Ct. R. 45.7(4) (notifying clients upon withdrawal of

fees or expenses); Iowa R. Prof’l Conduct 32:1.15(f) (incorporating chapter

45 of the Iowa Court Rules). Here, Baldwin admitted in his answer that

he failed to provide Candace with written notices and accountings when

he withdrew fees and expenses on seven separate occasions. There is

clear evidence in the record to support these violations.

       D. Compliance with the Rules of a Tribunal.                       Rule 32:3.4(c)

prohibits an attorney from “knowingly disobey[ing] an obligation under

the rules of a tribunal except for an open refusal based on an assertion

that no valid obligation exists.” Iowa R. Prof’l Conduct 32:3.4(c). The

basic proposition of this rule is “simply that court orders and court rules

must be obeyed until such time as they are successfully challenged.” 2

Geoffrey C. Hazard, Jr. et al., The Law of Lawyering § 30.7, at 30-17 (3d

ed. 2011 Supp.).         This includes compliance with our rules of civil

procedure and orders in a specific case.                Id; Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kieffer-Garrison, 847 N.W.2d 489, 493 (Iowa 2014)

(holding knowingly missing deadlines established by the rules of

appellate procedure violates rule 32:3.4(c)). 12            Our decisions have also

explained that an additional purpose of rule 32:3.4(c) is to ensure “ ‘[f]air


       12Other  courts have found ethical violations of this same rule based on lawyers
missing deadlines established in scheduling orders. See, e.g., Att’y Grievance Comm’n
of Md. v. Hermina, 842 A.2d 762, 766, 771 (Md. 2004) (finding violation of identical rule
where attorney “fail[ed] to participate in [a] pretrial conference, [and thereby] knowingly
disobeyed an obligation created by the scheduling order”); In re Disciplinary Proceedings
Against Bryant, 847 N.W.2d 833, 837–38, 843 (Wis. 2014) (finding violation of identical
rule where attorney failed to provide a witness list and summary report by the deadline
established in the court’s scheduling order).
                                     28

competition in the adversary system’ through proper adherence to

discovery and evidence rules.” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Dunahoo, 799 N.W.2d 524, 533 (Iowa 2011) (quoting Iowa R. Prof’l

Conduct 32:3.4(c) cmt. 1). To violate this rule, the attorney must have

actual knowledge of the court order. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Barnhill, 847 N.W.2d 466, 484 (Iowa 2014). “If an attorney has

knowledge of the court order, and yet fails to obey the court order, the

attorney violates this rule.” Id.

       Here, the Board established by a convincing preponderance of the

evidence that Baldwin violated rule 32:3.4(c). The record shows Baldwin

participated in the trial scheduling conference wherein the witness and

exhibit list deadline was established. Baldwin also participated in the

establishment of the trial date. There is no doubt that Baldwin knew of

the disclosure deadline and the trial date. Baldwin simply ignored the

order of the court.   The record also supports the conclusion that this

conduct, along with the numerous failures by Baldwin to comply with

our rules of civil procedure set forth earlier, undermined the competitive

fairness of the proceedings and disadvantaged opposing counsel.       We

find that this conduct violates rule 32:3.4(c).

       E. Conduct Prejudicial to the Administration of Justice. Rule

32:8.4(d) provides: “It is professional misconduct for a lawyer to . . .

engage in conduct that is prejudicial to the administration of justice.”

Iowa R. Prof’l Conduct 32:8.4(d). “There is no typical form of conduct

that prejudices the administration of justice.”   Parrish, 801 N.W.2d at

587.    Acts that we have generally considered prejudicial to the

administration of justice have “hampered the efficient and proper

operation of the courts or of ancillary systems upon which the courts

rely.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Wright, 758 N.W.2d 227,
                                       29

230 (Iowa 2008) (internal quotation marks omitted). “Violations of this

rule impede the efficient operation of the courts and waste judicial

resources.” Kieffer-Garrison, 847 N.W.2d at 495.

         In this case, the record is replete with examples of conduct by

Baldwin that was prejudicial to the administration of justice. Baldwin

mishandled      the   issuance   of   subpoenas   duces   tecum,   not   only

procedurally but substantively.       He then sought to compel compliance

with these subpoenas by filing motions to compel and in so doing failed

to serve notice of these motions on the proper parties.       Baldwin also

obtained an ex parte order granting the motions to compel, which upon

being discovered by Randy and DHS required the filing of motions to

quash. In turn, an additional hearing was held on the matter, wasting

court resources.      See Barnhill, 847 N.W.2d at 472, 484 (finding rule

32:8.4(d) violation where attorney caused delays by failing to serve copy

of assignment order on an interested party after being ordered to do so);

Iowa Supreme Ct. Att’y Disciplinary Bd. v. McGinness, 844 N.W.2d 456,

463 (Iowa 2014) (finding rule 32:8.4(d) violation where attorney caused

the district court to schedule a completely unnecessary hearing).

         Further, Baldwin’s failure to submit witness and exhibit lists by

the established deadline resulted in the filing of a motion in limine, a

hearing on the motion in limine, and ultimately the rescheduling of the

trial—all needless wastes of judicial resources.     See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Nelson, 838 N.W.2d 528, 541 (Iowa 2013) (finding

rule 32:8.4(d) violation where attorney ignored deadlines). Next, Baldwin

improperly retained Candace’s files and records after she terminated

him, hampering her ability to adequately prepare for her rescheduled

trial.   Earley II, 774 N.W.2d at 307 (finding conduct prejudicial to the

administration of justice where attorney refused to return client files
                                    30

upon request).   Finally, we note that Baldwin failed to timely file his

answer to the Board’s complaint by the answer deadline.        See Nelson,
838 N.W.2d at 540 (“An attorney’s failure to timely cooperate with

disciplinary authorities is prejudicial to the administration of justice

. . . .”); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761
N.W.2d 53, 60 (Iowa 2009) (finding rule 32:8.4(d) violation where

attorney failed to timely respond to Board inquiry); Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Marks, 759 N.W.2d 328, 331 (Iowa 2009) (finding

conduct prejudicial to the administration of justice where attorney failed

to timely respond to Board inquiry). We conclude that Baldwin’s conduct

was prejudicial to the administration of justice, in violation of rule

32:8.4(d).

      IV. Consideration of Appropriate Sanction.

      The commission recommended we suspend Baldwin’s license

indefinitely without the possibility of reinstatement for six months and

that he be required to retake and pass the Multistate Professional

Responsibility   Exam   before   being   reinstated.    In   addition,   the

commission recommended we order Baldwin to immediately return to

Candace all records in his possession and pay restitution for all costs for

attorney fees assessed against her in her modification action. We give

respectful consideration to the commission’s recommendation. However,

the issue of appropriate sanction is exclusively within this court’s

authority.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Morrison, 727
N.W.2d 115, 119 (Iowa 2007).

      “There is no standard sanction for a particular type of misconduct,

and though prior cases can be instructive, we ultimately determine an

appropriate sanction based on the particular circumstances of each
                                      31

case.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley (Earley I), 729
N.W.2d 437, 443 (Iowa 2007).

      In considering an appropriate sanction, this court considers
      all the facts and circumstances, including the nature of the
      violations, the attorney’s fitness to practice law, deterrence,
      the protection of society, the need to uphold public
      confidence in the justice system, and the need to maintain
      the reputation of the bar.

McGinness, 844 N.W.2d at 463. This court has recognized that “[w]here

there are multiple violations of our disciplinary rules, enhanced

sanctions may be imposed.”         Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Alexander, 574 N.W.2d 322, 327 (Iowa 1998).            Further, we

“consider   mitigating     and     aggravating   circumstances,     including

companion violations, repeated neglect, and the attorney’s disciplinary

history.” Conroy, 845 N.W.2d at 66.

      Here we deal primarily with neglect involving a single client.

“When neglect of client matters is the principal violation in an attorney

disciplinary case, the resulting discipline normally ranges from a public

reprimand to a six-month suspension.” Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Moorman, 683 N.W.2d 549, 553 (Iowa 2004) (internal

quotation marks omitted).        “Neglect resulting in harm supports more

serious discipline.” Id.

      In addition, Baldwin violated several of our rules regarding trust

account management. When dealing with a trust account violation,

      our sanctions have ranged from a public reprimand when
      the violation was relatively minor and isolated, to license
      suspension when the violation involved poor office
      management and neglect, to license revocation when the
      violation amounted to a misappropriation of client funds.

Parrish, 801 N.W.2d at 588 (citations omitted).        Here, we deal with

multiple trust account violations with a single client stemming from poor
                                       32

office    management.       However,   there   has   been     no   showing   of

misappropriation of funds.      Thus, we find our suspension cases most

instructive.     “Cases involving suspension for client trust account

violations range from two months in less serious cases, to eighteen

months in very severe cases when the violations combine with multiple

instances of neglect and other ethical violations.” Id. at 588–89 (citations

omitted).

         Additionally, Baldwin violated several other rules of professional

conduct.       Baldwin improperly withheld client files and records in

violation of our rules governing the return of client property. Baldwin

also failed to meet deadlines in violation of our rules governing

compliance with the rules of a tribunal and conduct prejudicial to the

administration of justice. We consider these violations as well in crafting

the appropriate sanction.

         In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Plumb, we suspended an attorney’s license for two months for conduct

similar to that found here. 589 N.W.2d 746, 747–49 (Iowa 1999). There,

the attorney failed to further the interest of his client by ineffectively

publishing notices in newspapers, by failing to continue the pursuit of

that action after the court ruled his notices ineffective, by failing to file a

petition to terminate his client’s husband’s parental rights, and by failing

to file a personal bankruptcy petition at his client’s request. Id. at 747.

Then, he failed to return his client’s file after she terminated his

representation and obtained new representation.         Id.   Additionally, he

mishandled client fees and had received two prior public reprimands. Id.

at 749. In Iowa Supreme Court Attorney Disciplinary Board v. Ireland, we

suspended an attorney’s license for six months when he agreed to close a

client’s estate and thereafter failed to take any action on the matter,
                                    33

failed to notify his client that he was closing his law office, failed to

return personal papers and funds, and failed to provide accountings.

748 N.W.2d 498, 500, 503 (Iowa 2008) (per curiam). The attorney had

previously received a prior admonition from the Board and a public

reprimand. Id. at 503.

      Here we have an attorney who neglected a single client matter,

compounded this neglect by failing to meet deadlines, failing to comply

with the rules of civil procedure leading to unnecessary court and client

expenses, improperly refusing to return client files and records after

representation   was     terminated,     and   mishandling   client   fees.

Accordingly, we find these cases instructive in determining the proper

sanction.

      Additionally, we must consider aggravating and mitigating factors

in crafting the proper punishment.       Conroy, 845 N.W.2d at 66.    “The

prior disciplinary history of an attorney is one factor we must consider.”

Parrish, 801 N.W.2d at 589.       In so doing, we consider both prior

admonitions and prior public discipline.          Id. (noting that prior

admonitions are properly considered in crafting the proper sanction);

Ireland, 748 N.W.2d at 503 (considering prior public discipline in crafting

proper sanction).     Prior misconduct is more suggestive of increased

sanctions when it involves the same type of conduct as the conduct

currently subject to discipline. See Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Cohrt, 784 N.W.2d 777, 783 (Iowa 2010) (“A prior admonition is

properly considered in determining discipline, especially when it involves

the same type of conduct as the conduct subject to discipline.”).

      Here, we note that Baldwin has been subject to discipline on two

previous occasions.    First, in July 2012, Baldwin was found to have

violated rule 32:1.5(a) by charging his client an excessive fee to copy his
                                    34

file.   He was admonished by the Board for this violation.       This prior

misconduct involved the same type of misconduct present in this case.

In both instances, Baldwin failed to provide a client with access to his or

her files. Second, in October 2012, we suspended Baldwin’s license to

practice law in Iowa for failing to respond to an inquiry of the Board.

Further, we again note that in this case Baldwin failed to file his answer

to the Board’s complaint by the deadline and instead filed a request for

an extension after the deadline had passed, further demonstrating his

inability to meet deadlines.    Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Frerichs, 671 N.W.2d 470, 477–78 (Iowa 2003) (considering as

aggravating factor attorney’s failure to cooperate with the Board).

        Finally, Baldwin has presented no evidence of any mitigating

factors, other than a somewhat perplexing argument that his neglectful

representation of Candace caused her no real harm.          We agree with

Baldwin that where there is no evidence of harm to a client, a lesser

sanction may be appropriate. See Marks, 759 N.W.2d at 332 (noting that

harm to client warrants a greater sanction).        However, we strongly

disagree that Baldwin’s professional conduct in his representation of

Candace caused her no harm. As we understand it, Baldwin argues that

because physical care of the children was eventually returned to its

original state, the harm that ultimately befell Candace was minimal.

This argument completely ignores and minimizes the harm that his

ethical violations have caused Candace.          To summarize, Baldwin

repeatedly neglected his representation of Candace.           This neglect

resulted in the quashing of subpoenas, which resulted in a judgment for

attorney fees against Candace.       Baldwin then missed a disclosure

deadline resulting in the continuance of her trial and a further judgment

of attorney fees against her.    Candace then terminated Baldwin and
                                    35

retained new counsel, but Baldwin refused to return any funds which

were due her and refused to provide her files and records to her or her

new attorney so he could prepare for the rescheduled trial. We fail to see

how there has been no significant harm to Candace. Rather than being a

mitigating factor, the harm perpetrated on Candace is an aggravating

factor.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dolezal, 841
N.W.2d 114, 128 (Iowa 2013) (considering as aggravating factor

attorney’s insistence that he had done nothing wrong, despite obvious

ethical misconduct); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Stowers,

823 N.W.2d 1, 17 (Iowa 2012) (“Minimizing or failing to take

responsibility for one’s misconduct is an aggravating factor.”)

      The commission recommends we suspend Baldwin’s license

indefinitely with no possibility of reinstatement for six months. Having

considered the particular circumstances in this case, and after our de

novo review of the record, we conclude that the appropriate sanction is a

suspension with no possibility of reinstatement for three months.

      V. Conclusion.

      We suspend Baldwin’s license to practice law with no possibility of

reinstatement for three months from the date of the filing of this opinion.

Upon application for reinstatement, Baldwin shall have the burden to

show he has not practiced law during the period of suspension and that

he meets the requirements of Iowa Court Rule 35.14.          Baldwin must

notify all clients pursuant to Iowa Court Rule 35.23.

      In addition, as a condition to any reinstatement, Baldwin shall

satisfy this court that all client property has been returned to Candace,

including all her files and records in his possession. Further, Baldwin

shall return to Candace the $218 in unearned fees he withdrew from the

trust account, but has not yet returned.        Finally, Baldwin shall be
                                   36

required to make restitution to Candace for the $3135.30 in attorney fees

assessed against her as ordered by the court in the modification action.

      Costs are taxed to Baldwin pursuant to Iowa Court Rule 35.27.

      LICENSE SUSPENDED.